Citation Nr: 0839568	
Decision Date: 11/18/08    Archive Date: 11/25/08

DOCKET NO.  07-10 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for residuals of priaprism surgery.

2.  Entitlement to Special Monthly Compensation based on loss 
of use of a creative organ.


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Marine 
Corps from November 1984 to November 2004.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  In that decision, the RO 
granted service connection for residuals of priaprism surgery 
and assigned a noncompensable evaluation, effective December 
1, 2004.  In a December 2006 Statement of the Case, the RO 
increased the initial rating from 0 percent to 20 percent, 
effective December 1, 2004.  The veteran perfected a timely 
appeal.

In addition, in the December 2004 rating decision, the RO 
granted service connection for residuals of a right knee 
surgery with Baker's cyst and loose bodies by MRI and 
assigned an initial rating of 20 percent.  The RO also denied 
service connection for residuals of pericarditis.  The RO 
sent the veteran a letter to this effect and notice of his 
appellate rights.  The information of record indicates that 
the veteran has not filed a Form 9 contesting either issue.  
The veteran was informed that he did not perfect an appeal of 
these issues in a March 2008 letter.  The veteran, however, 
failed to respond.  Thus, these issues are not a part of the 
current appeal.

Although the veteran initially requested a Travel Board 
hearing, the veteran withdrew his request in a May 2008 lay 
statement.

The issue of entitlement to special monthly compensation for 
loss of use of a creative organ is inferred from the 
veteran's request for a higher level of compensation benefits 
involving a creative organ.  See Akles v. Derwinski, 1 Vet. 
App. 118, 121 (1991).  As such, this issue is addressed in 
the REMAND portion of the decision and is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, D.C.


FINDING OF FACT

There is a deformity of the penis with loss of erectile 
power.




CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent 
for erectile dysfunction have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.350, 4.1, 4.3, 4.7, 4.31, 
4.115b, Diagnostic Code 7522 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2008).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, requesting 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, was recently removed 
from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. 
Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 18 
Vet. App. 112, 119-20 (2004); see Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  In this case, the veteran was 
provided notice of the VCAA in September 2004, prior to the 
initial adjudication of his claims in the December 2004 
rating decision at issue

The VCAA letter summarized the evidence needed to 
substantiate the claim and VA's duty to assist.  It also 
specified the evidence that the veteran was expected to 
provide, including the information needed to obtain both his 
private and VA medical treatment records.  In this way, the 
VCAA letter clearly satisfied the three "elements" of the 
notice requirement.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must state that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is granted.  
Id.

In the present appeal, the veteran received Dingess notice in 
March 2006, including as it relates to the downstream 
disability rating and effective date elements of his claim.

Moreover, it is well to observe that service connection for 
residuals of priaprism surgery has been established and an 
initial rating for this condition has been assigned.  Thus, 
the veteran has been awarded the benefit sought, and such 
claim has been substantiated.  See Dingess v. Nicholson, 19 
Vet. App. at 490-491.  As such, 38 U.S.C.A. § 5103(a) notice 
is no longer required as to this matter, because the purpose 
for which such notice was intended to serve has been 
fulfilled.  Id.  Also, it is of controlling significance 
that, after awarding the veteran service connection for 
residuals of priaprism surgery and assigning an initial 
disability rating, he filed a notice of disagreement 
contesting the initial rating determination.  See 38 C.F.R. 
§ 3.159(b)(3)(i) (2008) (VA has no duty to provide section 
5103 notice upon receipt of a notice of disagreement).  The 
RO furnished the veteran a Statement of the Case that 
addressed the initial rating assigned and included notice of 
the criteria for higher rating for the condition, and 
provided the veteran with further opportunity to identify and 
submit additional information and/or argument, which the 
veteran has done by perfecting his appeal.  See 38 U.S.C.A. 
§§ 5103A, 5104(a), 7105 (West 2002).  Under these 
circumstances, VA fulfilled its obligation to advise and 
assist the veteran throughout the remainder of the 
administrative appeals process, and similarly accorded the 
veteran a fair opportunity to prosecute the appeal.  See 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The veteran was afforded a VA examination in September 2004.

The Board otherwise concludes that all relevant evidence 
necessary for an equitable resolution of the issue on appeal 
has been identified and obtained, to the extent possible.  
The evidence of record includes service medical records, VA 
medical records, VA examination reports, and statements from 
the veteran.  The veteran has not indicated that he has any 
further evidence to submit to VA, or which VA needs to 
obtain.  There is no indication that there exists any 
additional evidence that has a bearing on this case that has 
not been obtained.  Although the veteran provided two 
addresses of physicians pertaining to his oncology and 
hematology records on his Form 9, these records do not appear 
to pertain to the issue on appeal; and therefore are not 
necessary to adjudicate this claim, as evidenced by the fact 
that the veteran did not respond to the RO's request for 
written clarification regarding to which specific conditions 
those records applied to within 60 days.  (See Clarification 
letter dated March 2008).  In sum, the veteran has been 
accorded ample opportunity to present evidence and argument 
in support of his appeal.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103 (2007).

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above, it finds that the development of the 
claim has been consistent with these provisions.  
Accordingly, the Board will proceed to a decision on the 
merits.

II.  Factual Background and Legal Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue, multiple ("staged") ratings may be 
assigned for different periods of time during the pendency of 
the appeal.  See generally Fenderson v. West, 12 Vet. App. 
119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

The veteran's residuals of priaprism surgery are rated under 
Diagnostic Code 7522 for deformity of the penis with loss of 
erectile power.

Under Diagnostic Code 7522, deformity of the penis with loss 
of erectile power is rated 20 percent.  Diagnostic Code 7520 
provides a 30 percent rating for removal of half or more of 
the penis.  Diagnostic Code 7523 provides for a 
noncompensable disability rating for complete atrophy of one 
testis and a 20 percent disability rating for complete 
atrophy of both testes; and Diagnostic Code 7524 provides for 
a noncompensable disability rating for removal of one testis 
and a 30 percent disability rating for removal of both 
testes.  38 C.F.R. § 4.115b, Diagnostic Codes 7520-7524.

The veteran's service medical records reflect that the 
veteran underwent surgery for priaprism in October 1985 at a 
private hospital in New York.  The veteran had a 50 percent 
change of impotency and a dim prognosis for future potency.  
There were intermittent complaints of difficulty with 
erections and pressure in urinating.  The veteran also had a 
urinary tract infection in 1989. 

On a September 2004 VA examination, the veteran was noted to 
have a 1 by 1 cm scar on the glands of the penis.  The scar 
was not tender.   It was elevated with a mild keyloid, was 
hyperpigmented, had abnormal texture and was considered 
disfiguring.  The examiner stated that the body of the penis 
was somewhat swollen compared to the head, which he 
attributed to the prior shunt.  He diagnosed status post 
priaprism surgery.

After reviewing the record, the Board finds that the 
veteran's residuals of priaprism surgery do not warrant an 
initial rating in excess of 20 percent, as 20 percent is the 
maximum allowable rating under Diagnostic Code 7522.  A 
higher rating of 30 percent is not warranted unless there is 
medical evidence of testis removal (both), removal of half or 
more of the penis, or a urinary retention requiring 
intermittent or continuous catheterization.  A higher rating 
of 40 percent is not warranted unless there is medical 
evidence of the need for wearing absorbent material which 
must be changed two to four times per day, or whenever there 
is a daytime voiding interval of less than one hour, or 
awakening to void five or more time per night.  38 C.F.R.  
Diagnostic Codes 4115(a), 7520, and 7524.  

The Board has also considered whether the veteran is entitled 
to a separate rating for his scar under Diagnostic Code 7805.  
However, the veteran's nontender scar is the basis for his 
current rating under Diagnostic Code 7522.  Therefore, a 
separate rating would be pyramiding, that is, rating the same 
manifestation under a different Diagnostic Code, which is not 
permissible.  38 C.F.R. § 4.14.

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Finally, in view of the holding in Fenderson, the Board has 
considered whether the veteran is entitled to a "staged" 
rating for his service-connected disability, as the Court 
indicated can be done in this type of case.  Based upon the 
record, we find that at no time since the veteran filed his 
original claim for service connection has the disability on 
appeal been more disabling than as currently rated under the 
present decision of the Board.


ORDER

Entitlement to an initial rating in excess of 20 percent for 
residuals of priaprism surgery, is denied.


REMAND

As noted above, the issue of entitlement to special monthly 
compensation for loss of use of a creative organ can be 
inferred from the veteran's request for a higher level of 
compensation benefits involving a creative organ regardless 
of whether it was placed in issue by veteran.  See Akles v. 
Derwinski, 1 Vet. App. 118, 121 (1991).

Review of the December 2006 Statement of the Case reflects 
that the RO attempted to address the issue of special monthly 
compensation, but concluded that the "veteran may be granted 
special monthly compensation for the loss of use of a 
creative organ" without deciding the issue of whether the 
veteran was actually entitled to special monthly 
compensation.  Therefore, the Board finds that the veteran's 
claim must be remanded for further development in accordance 
with 38 C.F.R. § 3.350(a) and 38 USC § 1114.


Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
letter that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), as 
amended by 73 Fed. Reg. 23,353-356 (April 
30, 2008). 
 
The letter should explain what, if any, 
information and (medical and lay) 
evidence not previously provided to VA is 
necessary to substantiate the claim for 
special monthly compensation.  The letter 
should indicate which portion of the 
evidence, if any, is to be provided by 
the veteran and which portion, if any, VA 
will attempt to obtain on his behalf.
 
The letter should contain an explanation 
as to the information or evidence needed 
to establish special monthly compensation 
for loss of a creative organ under 
38 C.F.R. § 3.350(a)(1), and to establish 
and effective date for such compensation, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  Then, the veteran should be afforded 
a VA examination, with an appropriate 
examiner, to determine if the veteran has 
loss of use of a creative organ.  The 
claims folder should be made available 
and be reviewed by the examiner.  All 
appropriate tests and studies should be 
performed and findings should be reported 
in detail.

(a) Specifically, the examiner should 
comment on the veteran's impairment due 
the pathology, symptoms and signs of his 
residuals of the priaprism surgery; and 
specify if any impairment (i.e., 
deformity of the penis with loss of 
erectile power and/or painful erections, 
etc.) associated with the residuals of 
the priaprism surgery prevents 
intromission.

(b) If intromission is prevented, the 
examiner is asked to quantify the 
frequency and duration in which it is 
prevented due to such impairment; and 
then to provide an opinion as to whether 
the degree of the veteran's impairment 
due to the pathology, symptoms and signs 
of his residuals of the priaprism 
surgery, is tantamount to the loss of use 
of a creative organ.

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

3.  Thereafter, the RO should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal remains denied, 
the veteran should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for a response.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  




This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


